                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WALT STICKILY                                   : CIVIL ACTION
                                                :
               v.                               : NO. 16-6252
                                                :
COUNTY OF LANCASTER, et al.                     :


                                            ORDER


               AND NOW, this 15th         day of February, 2019, upon consideration of the
defendants’ motions for summary judgment and all responses and replies thereto, it is
hereby ORDERED that the motions [Docs. 41 and 43] are GRANTED in part as follows:
               Pursuant to the stipulation of Plaintiff’s counsel (Doc. 48-1, p. 5, n.1)
defendants Dennis Molyneaux , Paul Smeal and John Does 1-100 and John Does A-Z
are DISMISSED from this action.
               Count One of the Complaint is DISMISSED with prejudice.
               The motions are GRANTED as to Count Two of the Complaint.
               Judgment is ENTERED in favor of the defendants PrimeCare Medical, Inc.
and County of Lancaster. and against the Plaintiff on Count Two of the Complaint.
               Counts Three and Four of the Complaint are DISMISSED for lack of
subject matter jurisdiction and without prejudice to Plaintiff bringing these claims in the
appropriate state court. Since this action was timely filed and has been pending before
this Court, the statute of limitations is tolled for filing purposes in state court.
               The Clerk is DIRECTED to mark this case closed.


                                                 BY THE COURT:




                                                /s/ Jeffrey L. Schmehl
                                                JEFFREY L. SCHMEHL, J.
